EXHIBIT 5.1 [Letterhead of McGuireWoods LLP] May 22, 2014 Park Sterling Corporation 1043 E. Morehead Street, Suite 201 Charlotte, North Carolina 28204 Re: Registration Statement on Form S-8 1,000,000 Shares of Common Stock of Park Sterling Corporation Pursuant to the Park Sterling Corporation 2014 Long-Term Incentive Plan Ladies and Gentlemen: We have acted as counsel to Park Sterling Corporation, a North Carolina corporation (the “ Corporation ”), in connection with the Registration Statement on Form S-8 (the “ Registration Statement ”) that is being filed on the date hereof with the Securities and Exchange Commission (the “
